                   UNITED STATES DISTRICT COURT
                        DISTRICT OF HAWAI`I


MICHAEL BOTELHO,

               Plaintiff,

     v.

TRANSPORTATION SECURITY            CIV. NO. 18-00032 ACK
ADMINISTRATION; AND KIRSTJEN M.
NIELSEN, SECRETARY OF THE UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY;

               Defendants.


ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT KIRSTJEN M.
                   NIELSEN’S MOTION TO DISMISS

          For the reasons set forth below, the Court GRANTS IN

PART AND DENIES IN PART Defendant Kirstjen M. Nielsen’s Motion

to Dismiss for Lack of Subject-Matter Jurisdiction, ECF No. 15.

Plaintiff’s Rehabilitation Act claims are DISMISSED WITH

PREJUDICE; the Court declines to dismiss Plaintiff’s Title VII

claims; and Defendant Transportation Security Administration is

DISMISSED WITH PREJUDICE.

                      PROCEDURAL BACKGROUND

          On January 19, 2018, Michael Botelho (“Plaintiff”)

filed a Complaint against the Transportation Security

Administration (the “TSA”) and Elaine C. Duke in her official

capacity as Acting Secretary of the United States Department of

Homeland Security (“DHS”).   ECF No. 1.   Plaintiff asserts claims

                               - 1 -
against the Defendants pursuant to (1) the Rehabilitation Act of

1973 and (2) Title VII of the Civil Rights Act of 1964.    Compl.

at ¶¶ 37-38.   Specifically, Plaintiff appears to allege that he

was discriminated against on the basis of his disability

(diabetes), subjected to a hostile work environment, and

retaliated against for engaging in a protected activity.    Prior

to filing his Complaint in this Court, Plaintiff exhausted his

administrative remedies when he filed an Employment Opportunity

(“EEO”) complaint alleging that he was discriminated against on

the basis of his age, disability, and engaging in a protected

activity, 1 Id. at ¶ 32; however, it appears that Plaintiff did

not include his hostile work environment claim in his EEO

complaint.   See ECF No. 1-1, Final Order at 2-3.

          On June 1, 2018, Defendant Kirstjen M. Nielsen

(“Defendant Nielsen”), Secretary of the United States DHS, filed

a Motion for Dismissal or, in the Alternative, for Summary




1 It appears that on March 21, 2011, Plaintiff filed the EEO
complaint that forms the basis of this action. ECF No. 1-1,
Final Order at 2. Plaintiff’s Complaint states that the EEOC
Administrative Judge issued a decision on September 8, 2017
granting summary judgment in favor of the TSA. Compl. ¶ 34.
Plaintiff was served with the DHS’s Final Order on October 23,
2017 and filed the instant civil action with this Court within
the 90-day period provided in the DHS’s Final Order. Id. at ¶¶
35-36.


                               - 2 -
Judgment. 2    ECF No. 15.   On the same day, Defendant Nielsen

submitted her Concise Statement of Facts along with various

declarations and exhibits.      ECF No. 16.   The Court set a Hearing

on the Motion for September 10, 2018.

              On August 15, 2018, the Court approved a Stipulation

that the parties filed in which they agreed to continue various

deadlines and also stipulated that Defendant Nielsen would

withdraw without prejudice the summary judgment portion of her

Motion.   ECF No. 18.     Pursuant to the Stipulation, the Court

continued the Hearing set for September 10, 2018 to December 17,

2018.   On November 13, 2018, the Court approved another

Stipulation withdrawing without prejudice the summary judgment

portions of Defendant Nielsen’s Motion (Sections IB and III). 3

ECF No. 24.      The remaining sections of Defendant Nielsen’s

Motion (Sections IA and II) are brought pursuant to Rule

12(b)(1) of the Federal Rules of Civil Procedure.      Although

Defendant Nielsen’s Motion states that it is brought pursuant to

Rules 12(b)(1) and 12(b)(6), Mot. at 2, the parties’ papers only

2 Pursuant to Federal Rule of Civil Procedure 25(d), Secretary
Nielsen was substituted for Acting Secretary Duke when she
acceded to that position on December 6, 2017. Mot. at 1.
3 The Court notes that the parties did not stipulate to

withdrawing Defendant Nielsen’s Concise Statement of Facts
submitted in connection with the summary judgment portion of her
Motion. Because the summary judgment portion of Defendant
Nielsen’s Motion is not before the Court at this time, the Court
does not consider Defendant Nielsen’s Concise Statement of Facts
at this time.


                                  - 3 -
discuss whether the Court has subject-matter jurisdiction over

Plaintiff’s claims.    Accordingly, the Court confines its

analysis to that issue.

            On November 26, 2018, Plaintiff filed his Memorandum

in Opposition to Defendant Nielsen’s Motion.    ECF No. 25.    On

December 3, 2018, Defendant Nielsen filed her Reply.     ECF No.

27.    A Hearing on Defendant Nielsen’s Motion to Dismiss was held

on December 17, 2018.

                          FACTUAL BACKGROUND

            The facts in this Order are recited only for the

purposes of deciding Defendant Nielsen’s Motion to Dismiss and

are not intended to be findings of fact upon which the parties

may rely in future proceedings.

            According to the Complaint, Plaintiff is a disabled

55-year-old male who resides in Honolulu, Hawai`i.      Compl. ¶ 4.

Plaintiff was appointed to a position as a Transportation

Security Screener with the TSA at the Daniel K. Inouye Honolulu

International Airport (“HNL”) in November 2002.    Id. at ¶¶ 5-6.

He was promoted to a Supervisory Screener position in September

2003.    Id. ¶ 7.   In April 2004, Plaintiff filed an EEO complaint

alleging that his manager had sexually harassed him.     Id. at ¶

9.    Around the same time, some sort of inquiry was conducted

regarding Plaintiff’s conduct at work.    Id. at ¶ 8.   This

inquiry, which Plaintiff does not describe, was apparently so

                                 - 4 -
stressful that it caused him to take two-and-one-half years’

leave.   Id. at ¶ 10.   In October 2004, while on leave, Plaintiff

was demoted to a Lead Screener position.     Id. ¶ 13.

           The TSA issued Plaintiff a Notice of Proposed Removal

on January 26, 2007 because he was absent from work for two-and-

one-half years.   Id. at ¶ 14. Plaintiff was diagnosed with

diabetes in February 2007.    Id. ¶ 11.   The TSA issued Plaintiff

a second Notice of Removal on March 7, 2007.     Id. at ¶ 16.    Two

days later, Plaintiff and the TSA entered into a “Last

Chance/Abeyance Agreement” that set forth certain terms

Plaintiff agreed to abide by for one year in order to avoid

being removed; Plaintiff complied with the agreement and

withdrew his EEO complaint when he returned to work in 2007.

Id. at ¶¶ 10, 16-17.    In July 2008, Plaintiff was assigned to

the position of Behavior Detection Officer and remained in this

position until he was terminated in March 2012.     Id. ¶¶ 18-19.

           In March 2009, Plaintiff applied for intermittent

leave under the Family and Medical Leave Act (“FMLA”) on the

basis of his diabetes diagnosis, which was granted.       Id. ¶ 20.

In 2010, Plaintiff went on a trip to Canada where he had a

“severe diabetic reaction” and, based upon the recommendation of

his doctor, remained in Canada on medical leave for two weeks

before returning to work in Honolulu.     Id. ¶¶ 22-25.    Sometime

after returning to work, the TSA initiated an informal

                                - 5 -
investigation into Plaintiff’s absences from work, and

thereafter began a formal investigation. 4   Id. ¶¶ 26, 28.

Plaintiff was subsequently terminated on March 9, 2012 based

upon Plaintiff’s “leave fraud and improper absence.”    Id. ¶ 29.

          Plaintiff then filed the EEO complaint that forms the

basis of this action.   Id. ¶ 32.

                             STANDARD

          A court’s subject-matter jurisdiction may be

challenged under Federal Rule of Civil Procedure 12(b)(1).      Such

challenges may be either “facial” or “factual.”    Wolfe v.

Strankman, 392 F.3d 358, 362 (9th Cir. 2004).

          In a facial attack, “the challenger asserts that the

allegations contained in a complaint are insufficient on their

face to invoke federal jurisdiction.”   Id. (quoting Safe Air for

Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).      When

opposing a facial attack on subject-matter jurisdiction, the

nonmoving party is not required to provide evidence outside the

pleadings.   Wolfe, 392 F.3d at 362; see Doe v. Holy See, 557

F.3d 1066, 1073 (9th Cir. 2009) (treating defendant’s challenge

to subject-matter jurisdiction as facial because defendant

“introduced no evidence contesting any of the allegations” of

the complaint).   In deciding a facial Rule 12(b)(1) motion, the

4 Plaintiff does not allege when the TSA initiated these
investigations.


                               - 6 -
court must assume the allegations in the complaint are true and

draw all reasonable inferences the plaintiff’s favor.       Wolfe,

392 F.3d at 362 (citations omitted).

            By contrast, in a factual attack, “the challenger

disputes the truth of the allegations that, by themselves, would

otherwise invoke federal jurisdiction.”       Wolfe, 392 F.3d at 362

(quoting Safe Air, 373 F.3d at 1039).       The moving party may

bring a factual challenge to the court’s subject-matter

jurisdiction by submitting affidavits or any other evidence

properly before the court.      The nonmoving party must then

“present affidavits or any other evidence necessary to satisfy

its burden of establishing that the court, in fact, possesses

subject-matter jurisdiction.”      Colwell v. Dep’t of Health &

Human Servs., 558 F.3d 1112, 1121 (9th Cir. 2009) (citation

omitted).    In these circumstances, the court may look beyond the

complaint without having to convert the motion into one for

summary judgment.      U.S. ex rel. Meyer v. Horizon Health Corp.,

565 F.3d 1195, 1200 n. 2 (9th Cir. 2009).       When deciding a

factual challenge to the court’s subject-matter jurisdiction,

the court “need not presume the truthfulness of the plaintiffs’

allegations.”    Id.

                               DISCUSSION

            Defendant Nielsen argues that this Court lacks

subject-matter jurisdiction over Plaintiff’s claims because

                                  - 7 -
section 111(d) of the Aviation and Transportation Security Act

(the “ATSA”) preempts Rehabilitation Act claims brought by

security screeners against the TSA.     Mem. at 1.   The parties

agree that this is a facial attack on this Court’s subject-

matter jurisdiction.    Mem. at 3; Opp. at 2.   The Court finds

that this is, indeed, a facial attack because the parties do not

appear to dispute at this time the factual allegations

underlying Plaintiff’s Complaint.    Accordingly, the Court

proceeds with its analysis by first addressing Plaintiff’s

Rehabilitation Act claims and second addressing Plaintiff’s

Title VII claims.

          For the reasons set forth below, the Court finds that

the ATSA precludes security screeners from bringing

Rehabilitation Act claims against the TSA; therefore, the Court

dismisses Plaintiff’s Rehabilitation Act claims for lack of

subject-matter jurisdiction.    The Court declines to dismiss

Plaintiff’s Title VII claims because it appears that the ATSA

does not preempt Title VII as a general matter, and because the

parties did not brief the issue.

I.   Rehabilitation Act Claims (First Cause of Action)

          In general, the Rehabilitation Act protects federal

employees from discrimination on the basis of disabilities.        29

U.S.C. §§ 791, 794.    Defendant Nielsen argues that the ATSA

excludes TSA security screeners from the protections afforded to

                                - 8 -
federal employees under the Rehabilitation Act, citing

longstanding precedent in support of her proposition, and

therefore the Court may not exercise subject-matter jurisdiction

over Plaintiff’s claims.   Mem. at 4-5.   Plaintiff concedes that

the ATSA preempts certain Rehabilitation Act claims brought by

security screeners, but argues principally that (1) the cases

which hold that the ATSA preempts Rehabilitation Act claims are

bad law; (2) the preemption determination must be made on a

case-by-case basis; and (3) to find that the ATSA preempts

Rehabilitation Act claims leaves security screeners without

legal recourse.   Opp. at 2, 7, 9.   The parties do not appear to

dispute the fact that Plaintiff, who was a Behavior Detection

Officer at the time of the alleged discrimination and

retaliation, was a security screener for purposes of determining

whether his claims are preempted.    See also Connors v. United

States, 863 F.3d 158, 160 (2d Cir. 2017) (finding that an

“Expert Behavior Detection Officer” was subject to the

“notwithstanding” provisions of the ATSA).

          The Court begins by first providing some background on

the ATSA and the statutory provisions that are relevant to the

instant proceedings, as well as the case law which discusses

ATSA preemption of the Rehabilitation Act.    The Court then

addresses Plaintiff’s arguments.



                               - 9 -
            The ATSA was enacted in the wake of the September 11,

2001 terrorist attacks in order to ensure the safety and

security of the civil air transportation system in the United

States.   H.R. Rep. 107-296, pt. 2 at 53 (2001). 5   Among other

things, the ATSA authorized the creation of the TSA and a

federal workforce to provide security screening operations at

airports.   49 U.S.C. § 114.   Congress decided to grant the Under

Secretary of Transportation for Security 6 wide latitude in

determining and establishing the terms of employment for TSA

security screeners.    See Field v. Napolitano, 663 F.3d 505, 508

(1st Cir. 2011) (citing H.R. Rep. No. 107-296, pt. 21, at 57).

            The sections of the ATSA that are relevant to the

Court’s current inquiry principally accomplished three things.

First, 49 U.S.C. § 44935(a) granted the TSA Administrator broad

powers to develop uniform training standards and uniform minimum

qualifications for security screeners.    Second, 49 U.S.C. §

44935(e)-(f) mandated that the TSA Administrator establish a

program for the hiring and training of security screeners, and

also establish employment qualification standards within thirty


5 For a detailed discussion of   the legislative history
surrounding the ATSA, see Pino   v. Hawley, 480 F. Supp. 2d 818,
821-23 (W.D. Pa. 2007).
6 While the ATSA refers to the   “Under Secretary of Transportation
for Security,” the position is   now known as the “Administrator
of the Transportation Security   Administration.” See 49 C.F.R. §
1500.3.


                               - 10 -
days of enactment of the ATSA, 49 U.S.C. § 44935(e); the ATSA

also set forth specific minimum standards for security screeners

relating to physical ability, stating that “[n]otwithstanding

any provision of law, an individual may not be deployed as a

security screener unless that individual meets” certain physical

requirements related to aural and visual perception, as well as

physical strength and dexterity.   49 U.S.C. § 44935(f).   Third,

section 111(d) of the ATSA, codified as a note to 49 U.S.C. §

44935, granted the TSA Administrator broad authority over

security screener personnel matters.   Specifically, section

111(d) states:

           Notwithstanding any other provision of law,
           the Under Secretary of Transportation for
           Security may employ, appoint, discipline,
           terminate, and fix the compensation, terms,
           and conditions of employment of Federal
           service for such a number of individuals as
           the Under Secretary determines to be
           necessary to carry out the screening
           functions of the Under Secretary under
           section 44901 of title 49, United States
           Code.

ATSA § 111(d) (49 U.S.C. § 44935 (historical and revision

notes)).

           These sections of the ATSA illustrate two points.

First, the ATSA necessarily conflicts with the rights of the

disabled under the Rehabilitation Act to at least some degree

due to the ATSA’s mandated physical qualification requirements.

Second, Congress granted the TSA Administrator extremely broad

                              - 11 -
authority over security screener qualifications and training, as

well as security screener employment matters generally.

          Accordingly, the Court must determine whether the

“notwithstanding” clauses in the ATSA preempt claims brought by

security screeners under the Rehabilitation Act.

          The case law is abundantly clear that such claims are

preempted in every instance.   “Every circuit to address the

issue has agreed that the language of the ATSA plainly precludes

security screeners from bringing suit under certain of the

federal employment statutes incorporated under Title 5 of the

United States Code, including the Rehabilitation Act.”    Field,

663 F.3d at 512 (listing cases and holding that the ATSA

preempts claims by screeners for disability discrimination and

retaliation as a result of engaging in protected EEO activity).

In addition to the First Circuit, the Courts of Appeal for the

Third, Seventh and Eleventh Circuits have all held that the ATSA

preempts claims brought by security screeners pursuant to the

Rehabilitation Act.   See Coleman v. Sec’y U.S. Dep’t of Homeland

Sec., 649 Fed. App’x 128, 129-30 (3d Cir. 2016) (granting

defendant’s 12(b)(1) motion to dismiss for lack of subject-

matter jurisdiction because the ATSA precludes transportation

security officers from bringing suit under the Rehabilitation

Act); Joren v. Napolitano, 633 F.3d 1144, 1147 (7th Cir. 2011)

(cert. denied, 565 U.S. 898 (2011)) (“We now join every other

                               - 12 -
circuit to have considered the question and conclude that the

plain language of the ATSA preempts application of the

Rehabilitation Act to security screeners”); Castro v. Sec’y of

Homeland Sec., 472 F.3d 1334, 1338 (11th Cir. 2006) (holding

that the ATSA preempted claims by applicants for security

screener positions based on violation of the Rehabilitation

Act).

          The Second and Federal Circuits have held that the

“notwithstanding” language of the ATSA preempts claims by

security screeners against the TSA which are brought pursuant to

other federal laws, too.   See Conyers v. Rossides, 558 F.3d 137,

148 (2d Cir. 2009) (holding that federal courts lack subject-

matter jurisdiction to review Administrative Procedure Act

claims by applicants to TSA security screener positions);

Connors, 863 F.3d at 159-60 (holding that federal courts do not

have subject-matter jurisdiction to review claims brought under

the Administrative Procedure Act regarding termination of TSA

security screeners); Conyers v. Merit Sys. Prot. Bd., 388 F.3d

1380, 1382-83 (Fed. Cir. 2004) (holding that section 111(d) of

the ATSA exempts the TSA from federal laws that otherwise would

apply to screener positions based on Congress’s intent to

provide the TSA administrator with “‘wide latitude to determine

the terms of employment of screeners’” (quoting H.R. Rep. 107-

296, pt. 21, at 64)).

                              - 13 -
          Every district court in the country which has faced

this question, including several within the Ninth Circuit, has

invariably agreed that the ATSA preempts Rehabilitation Act

claims brought by TSA security screeners.     See, e.g., Jackson v.

Napolitano, No. CV-09-1822-PHX-LOA, 2010 WL 94110, at *6 (D.

Ariz. Jan. 5, 2010); Mole-Donchez v. Johnson, No. 2:13-cv-00847-

APG, 2015 WL 3452058, at *2 (D. Nev. May 29, 2015); Yeager v.

Chertoff, No. C06-0740RSM, 2006 WL 4673439, at *4 (W.D. Wash.

Nov. 13, 2006); Pino, 480 F. Supp. 2d at 825; Ringgold v.

Napolitano, Civil No. CCB-13-210, W2013 WL 4852246, at *3 (D.

Md. Sept. 10, 2013); Tucker v. Ridge, 322 F. Supp. 2d 738, 743

(E.D. Tex. 2004).

          Notwithstanding the uniform agreement of every court

that has considered this question, Plaintiff argues that the

other courts have engaged in “misapplied, illogical reasoning”

and urges this Court to exercise subject-matter jurisdiction

over Plaintiff’s claims.    Opp. at 9-10.   The Court declines to

do so for the reasons that follow.

          In exercises of statutory construction, the Supreme

Court has held that “when the statutory language is plain, we

must enforce it according to its terms.”     Jimenez v. Quarterman,

555 U.S. 113, 118 (2009).    The Supreme Court has also held that

“notwithstanding” language indicates Congress’s intent for a new

law to override contrary provisions of existing laws.     Shomberg

                               - 14 -
v. United States, 348 U.S. 540, 547-48 (1955); see also Cisneros

v. Alpine Ridge Grp., 508 U.S. 10, 18 (1993) (explaining that

the use of a notwithstanding clause “clearly signals the

drafter’s intention that the provisions of the ‘notwithstanding’

section override conflicting provisions of any other section”).

In the Ninth Circuit, courts must construe the reach of a given

“notwithstanding” clause by taking into account the whole of the

statutory context in which it appears.    United States v. Novak,

476 F.3d 1041, 1046-47 (9th Cir. 2007) (citing Oregon Nat. Res.

Council v. Thomas, 92 F.3d 792, 796 (9th Cir. 2007)).

          The Court finds that the plain meaning of the phrase

“[n]otwithstanding any other provision of the law” clearly

conflicts with claims brought by security screeners pursuant to

the Rehabilitation Act in two ways.    First, the disability

protections afforded to federal employees under the

Rehabilitation Act clearly conflict with the physical screener

requirements specified in the ATSA.    See 49 U.S.C. §

44935(f)(1)(B).   Second, Rehabilitation Act protections also

clearly conflict with the TSA Administrator’s authority to

“employ, appoint, discipline, [and] terminate” screener

personnel “[n]otwithstanding any other provision of law.”      49

U.S.C. § 44935 (notes and revisions).    Congress intended to

provide the TSA Administrator with significant discretion

regarding the employment of security screeners.    Specifically,

                              - 15 -
“in order to ensure that Federal screeners are able to provide

the best possible security,” Congress granted the TSA

Administrator “wide latitude to determine the terms of

employment of screeners.”   H.R. Rep. 107-296, pt. 21, at 64.

The Court finds that exercising jurisdiction over Plaintiff’s

Rehabilitation Act claims would subvert both the plain meaning

of the ATSA and congressional intent.   See Joren, 633 F.3d at

1146 (“the ATSA’s plain language reflects Congress’s intent to

preempt the application of the Rehabilitation Act to security

screening positions”).

          The First Circuit’s reasoning in Field is particularly

persuasive.   The Court in Field found that:

          Allowing security screeners to bring suit
          under the Rehabilitation Act would be
          inconsistent with [the ATSA’s] statutory
          mandates in several respects. First, these
          specific ATSA requirements as to security
          screeners and the assignment of
          qualifications to the TSA Administrator
          displace the broader and more general
          standards of the Rehabilitation Act.
          Compare 49 U.S.C. § 44935(e)-(f), with 29
          U.S.C. § 794. Second, these provisions
          preclude second-guessing of TSA’s decisions
          as to implementing the criteria Congress has
          established and the discretion as to
          employment decisions given to TSA. Third,
          in combination with the notwithstanding
          clauses, these provisions evidence a clear
          intent to free TSA from the costs and
          burdens of litigation in federal court over
          such decisions.

663 F.3d at 511-12.


                              - 16 -
           For the foregoing reasons, the Court agrees with every

other court that has considered the question and finds that the

ATSA preempts Plaintiff’s Rehabilitation Act claims.

Accordingly, the Court finds that the ATSA precludes TSA

screeners from filing suit against the TSA pursuant to the

Rehabilitation Act, and therefore the Court may not exercise

subject-matter jurisdiction over Plaintiff’s Rehabilitation Act

claims.   See Coleman, 649 Fed. App’x at 129.

           Plaintiff argues in the alternative that courts must

undertake a case-by-case analysis in order to determine whether

the ATSA preempts a Rehabilitation Act claim.   Plaintiff

provides no authorities in support of his argument, and the

Court agrees with the First Circuit in finding that the argument

lacks merit.

           In Field v. Napolitano, the First Circuit specifically

rejected the argument that preemption requires a case-by-case

analysis because the plain meaning of the ATSA indicated that

Congress did not intend such a result.   663 F.3d at 513

(“Plaintiff proposes we adopt the view . . . that the TSA’s

exemption from the Rehabilitation Act must be determined on a

case-by-case basis . . . .   We reject this argument”).    The

court rejected the case-by-case approach which was expressed in

several EEOC appellate decisions because “Congress gave the EEOC

no role to play in interpreting the ATSA.”   Id.   The Third

                              - 17 -
Circuit has similarly held that “any claim under the

Rehabilitation Act fails as the ATSA precludes [Transportation

Security Officers] from bringing claims under that Act against

the TSA.”    Coleman, 649 Fed. App’x at 129 (emphasis added).

            Plaintiff argues that Rehabilitation Act claims are

preempted only where the disability at issue conflicts with a

specific qualification requirement enumerated in 49 U.S.C. §

44935(f).    Opp. at 5-6.   The Court finds that this argument is

without merit because of section 111(d) of the ATSA, which, as

the Court has discussed, grants the TSA Administrator broad

discretion over the employment terms of security screeners,

including termination.

            Accordingly, the Court rejects plaintiff’s contention

that ATSA preemption of Rehabilitation Act claims requires a

case-by-case analysis.

            As a last resort, Plaintiff argues that construing the

ATSA in a way that preempts claims raised under the

Rehabilitation Act leads to absurd results because security

screeners are left with no legal recourse through which to

address disability discrimination and harassment.     Opp. at 7-9.

            The Court rejects Plaintiff’s argument because the

statement that security screeners have no legal recourse through

which to pursue disability discrimination claims is patently

false.   Specifically, on August 14, 2017, the TSA issued

                                - 18 -
Management Directive No. 1100.73-3 titled “Anti-Harassment

Program.”    This directive prohibits harassment and

discrimination on the basis of a large number of factors

including disability and participation in protected activities.

TSA Management Directive No. 1100.73-3, at 4, (August 14, 2017)

(“Anti-Harassment Program”).    The directive also provides that,

when faced with harassment or discrimination, TSA employees may

file a complaint of discrimination with the Office of Civil

Rights & Liberties, Ombudsman, and Traveler Engagement.        TSA

Management Directive No. 1100.73-3, at 2.

            Furthermore, on August 22, 2018, the TSA issued

Management Directive No. 1100.73-4 titled “Reasonable

Accommodation Program.”    The purpose of this directive is to

affirm “TSA policy and procedures for processing requests for

reasonable accommodation made . . . pursuant to the

Rehabilitation Act . . . .”    TSA Management Directive No.

1100.73-4, at 1 (August 22, 2018).      Clearly, the TSA has

specific procedures in place to deal with the exact sort of

disability discrimination that Plaintiff complains of.

            Accordingly, the Court rejects Plaintiff’s argument

that preemption of Rehabilitation Act claims by security

screeners leads to absurd results and leaves security screeners

without legal recourse.



                               - 19 -
            The Court now addresses a final issue which Plaintiff

raised at the Hearing held on December 17, 2018.    Plaintiff

asserted that this Court has subject-matter jurisdiction over

Plaintiff’s Rehabilitation Act claims, and that the arguments

raised in the parties’ papers are properly raised in the context

of a Rule 12(b)(6) motion to dismiss for failure to state a

claim.    The Court rejects Plaintiff’s argument and finds that a

Rule 12(b)(1) motion is a proper vehicle through which to

dispose of Plaintiff’s Rehabilitation Act claims,

notwithstanding the fact that many courts have dismissed such

claims pursuant to Rule 12(b)(6). 7

            Federal courts are courts of limited jurisdiction.

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994) (citations omitted).    The jurisdiction of the lower

federal courts is derived exclusively from Congress.    Kline v.

Burke Const. Co., 260 U.S. 226, 234 (1922).    Congress “may give,

withhold or restrict such jurisdiction at its discretion,

provided it be not extended beyond the boundaries fixed by the

Constitution.”    Id.

            Here, by enacting section 111(d) of the ATSA, Congress

exercised its power to restrict the jurisdiction of the federal

courts by divesting them of jurisdiction over certain claims


7   See, e.g., Field, 663 F.3d 505; Joren, 633 F.3d 1144.


                               - 20 -
against the TSA—including Rehabilitation Act claims by TSA

security screeners.   For this reason, the Court lacks subject-

matter jurisdiction over Plaintiff’s Rehabilitation Act claims.

See Coleman, 649 Fed. App’x at 129 (affirming the district

court’s dismissal of the plaintiff’s Rehabilitation Act claims

for lack of subject-matter jurisdiction because “any claim under

the Rehabilitation Act fails as the ATSA precludes [security

screeners] from bringing claims under that Act against the

TSA”); see also Connors, 863 F.3d at 161 (holding that courts

lack subject-matter jurisdiction to review Administrative

Procedure Act claims against the TSA concerning decisions to

terminate TSA security screeners).

           Accordingly, the Court dismisses Plaintiff’s

Rehabilitation Act claims pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure.

II.   Title VII Claims (Second Cause of Action)

           The Court notes that neither party has addressed

whether the ATSA preempts claims brought by security screeners

pursuant to Title VII. 8   Plaintiff purports to bring Title VII




8 In Defendant Nielsen’s Reply, she argues that this Court should
dismiss Plaintiff’s hostile work environment and retaliation
claims brought pursuant to Title VII because those claims arise
out of the Rehabilitation Act claims, citing the Field case.
Reply at 5. However, Local Rule 7.4 requires the Court to
disregard any arguments raised for the first time in a reply
(Continued...)
                               - 21 -
claims under retaliation and hostile work environment theories

because he allegedly engaged in protected EEO activity.    Based

upon the Court’s research, it does not appear that Title VII

claims brought by security screeners against the TSA are barred

as a general matter.   See Simmons v. Napolitano, Civil Action

No. 3:11-0801, 2012 WL 1231969, at *2-5 (S.D. W. Va. April 12,

2012) (dismissing claims brought by a security screener for sex

discrimination and religious discrimination under Title VII

because plaintiff’s complaint failed to meet the pleading

standard required by Rule 8; but dismissing a disability

discrimination claim brought under the Rehabilitation Act

because the ATSA preempts such claims).

          Because it does not appear that the ATSA preempts

Title VII claims by TSA security screeners, and the parties have

not properly briefed this issue, the Court declines to dismiss

Plaintiff’s Title VII claims at this time.

III. Defendant TSA

          Defendant Nielsen requests that the Court dismiss

Defendant TSA because in a discrimination action against the

federal government, the only proper defendant is the head of the

affected agency in his or her official capacity.   Mem. at 1, n. 1.




brief. Accordingly, the Court must disregard Defendant
Nielsen’s arguments about Plaintiff’s Title VII claims.


                              - 22 -
Nowhere in his Opposition does Plaintiff oppose Defendant

Nielsen’s request for the Court to dismiss Defendant TSA.

           Under Title VII, the appropriate defendant in a

discrimination action is “the head of the department, agency, or

unit.”    46 U.S.C. § 2000e-16(c); Romain v. Shear, 799 F.2d 1416,

1418 (9th Cir. 1986).   Here, Plaintiff has named both the TSA

and Kirstjen M. Nielsen, Secretary of the United States DHS, as

defendants.   While Defendant Nielsen is an appropriate defendant

under Title VII, the TSA is not.   Accordingly, the Court

dismisses the TSA from this action.

                             CONCLUSION

           For the foregoing reasons, the Court GRANTS Defendant

Nielsen’s Motion with respect to Plaintiff’s Rehabilitation Act

claims.   Because the Court lacks subject-matter jurisdiction

over the Rehabilitation Act claims, those claims are DISMISSED

WITH PREJUDICE.   Defendant Nielsen’s Motion is DENIED with

respect to Plaintiff’s Title VII claims.   Finally, Defendant TSA

is DISMISSED WITH PREJUDICE because it is not a proper defendant

in a discrimination action against the federal government.




                               - 23 -
            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, December 26, 2018.




                              ________________________________
                              Alan C. Kay
                              Sr. United States District Judge




Botelho v. Transportation Security Administration; and Kirstjen M. Nielsen,
Civ. No. 18-00032 ACK-RLP, Order Granting in Part and Denying in Part
Defendant’s Motion to Dismiss.




                                   - 24 -
